Exhibit 10.157


*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.
 
FOURTH AMENDMENT TO
CONTRACT FOR ALASKA ACCESS SERVICES




This FOURTH AMENDMENT to the CONTRACT FOR ALASKA ACCESS SERVICES is made
effective as of the 1st day of January, 1999, between GENERAL COMMUNICATIONS,
INC. and its wholly owned subsidiary, GCI COMMUNICATION CORP., an Alaska
corporation (together “GCI”) with offices located at 2550 Denali Street, Suite
1000, Anchorage, Alaska 99503-2781, and MCI TELECOMMUNICATIONS CORPORATION, a
Delaware corporation, (“MCI”) with offices located at 1801 Pennsylvania Avenue,
N.W., Washington, DC 20006.


WHEREAS, GCI and MCI entered into that certain Contract for Alaska Access
Services dated January 1, 1993, as amended by the First Amendment to Contract
for Alaska Access Services dated March 1, 1996, and the Third Amendment1 to
Contract for Alaska Access Services, effective on March 1, 1998 (collectively,
the “Agreement”); and


WHEREAS, On September 14, 1998 MCI Communications Corporation (the parent
company of MCI) and WorldCom, Inc. merged to create MCI WORLDCOM, Inc., and as a
result of such merger, MCI is now an affiliate of WorldCom Network Services,
Inc. (“WNS”); and


WHEREAS, GCI, MCI and WNS desire to amend the Agreement to add WNS as a party to
the Agreement and to further modify the Agreement in accordance with the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1.  
Definition of Terms.  All capitalized terms used in this Fourth Amendment but
not defined herein shall have the meanings given to such terms in the Agreement.



2.  
New Definitions.  Section 1 of the Agreement is hereby amended to add the
following new definitions:



“H.  ***: WNS MTS traffic that originates outside of Alaska and is sent to GCI
for termination in Alaska.”


“I.  *** Alaska *** and *** Services: *** and *** services obtained from GCI by
MCI and/or WNS where one or more termination points reside within Alaska.”


3.  
Utilization of GCI. Section 2.A. of the Agreement is hereby amended as follows:



"A. MCI and WNS Traffic. MCI shall utilize the transmission services of GCI
exclusively for all MCI Traffic. WNS shall use commercially reasonable efforts
to utilize the transmission services of GCI for the *** and the *** Alaska ***
and *** Services, however, GCI agrees and acknowledges that there may be
situations in which it may be necessary or prudent for WNS to utilize the
transmission services of a third party (e.g. overflow traffic). GCI will
transmit all MCI Traffic and WNS traffic as follows:"
 

--------------------------------------------------------------------------------

 1  A second amendment to Contract for Alaska Access Services was never signed
by MCI and GCI.


 
 

--------------------------------------------------------------------------------

 


4.  
Delivery of Traffic.  Section 2.A. of the Agreement is hereby amended to add the
following new subsections:



“(8) ***  WNS shall deliver *** to GCI’s POP in Seattle, Washington.  GCI shall
route all *** received at the Seattle POP to the appropriate destination in
Alaska.  GCI will protect and restore the *** in accordance with Section
2.A.(7).”


“(9) *** Alaska *** and *** Services.  MCI and/or WNS shall interconnect with
GCI at the GCI POP in Seattle, Washington.  GCI shall provide the bandwidth
required by MCI and/or WNS to the Alaska destination and shall coordinate the
connection to the customer location.”


5.  
Charges.



(a)  
MCI Northbound Traffic.  Section 2.B.(1) of the Agreement is hereby amended to
add the following provision:



“Notwithstanding anything contained in this Agreement to the contrary, *** on
April 1, 1999, the following rates shall apply to all MCI Northbound Traffic:


Dates                                                      Rate Per Minute


04/01/1999 to 12/31/1999                                  $***
01/01/2000 to 12/31/2001                                  $***
01/01/2002 and thereafter                                  $***


There shall be no time of day discount.  *** shall pay the *** access and all
Alascom interexchange charges for the *** of MCI Northbound Traffic.”


(b)  
MCI Southbound Traffic.  Section 2.B.(2) of the Agreement is hereby amended to
add the following provision:



“Notwithstanding anything contained in this Agreement to the contrary,
commencing on April 1, 1999, the following rates shall apply to all MCI
Southbound Traffic (except for ***):


Dates                                                      Rate Per Minute


04/01/1999 to 12/31/1999                                 $***
01/01/2000 to 12/31/2001                                 $***
01/01/2002 and thereafter                                 $***


There shall be no time of day discount.  *** shall pay the *** access and all
Alascom interexchange charges for the *** of MCI Southbound Traffic.  Any query
charges associated with the routing of MCI Southbound Traffic due to FCC Docket
#86-10 shall be passed on to ***, without any mark-up.”
 
2

--------------------------------------------------------------------------------


 
(c)  
***  Section 2.B. of the Agreement is hereby amended to add the following new
subsection:



“(8) *** shall billed at the rates set forth below.  MCI, WNS and GCI shall
negotiate the pricing for services as outlined in Sections 2.A.(7)and (8).


Dates                                                      Rate Per Minute


01/01/1999 to 03/31/1999                          $***
04/01/1999 to 12/31/1999                          $***
01/01/2000 to 12/31/2001                          $***
01/01/2002 and thereafter                          $***


There shall be no time of day discount.  *** shall pay the *** access and all
Alascom interexchange charges for the *** of  ***.”


(d)  
*** and *** Services.  Section 2.B. of the Agreement is hereby amended to add
the following new subsection:



“(9) *** and *** Services.  *** and *** Services shall be at the rates set forth
in GCI FCC Tariff #*** and such rates shall reflect the requested terrestrial or
satellite bandwidth.  Each month GCI shall calculate the *** and ***  Service
charges for all *** requirements of *** and below and a *** will be calculated
and applied as follows:


*** of the *** shall be applied to the following month’s MCI Northbound Traffic
invoice and shall be identified on such invoice as “Alaska *** and *** Contract
***”;


*** of the *** shall be applied to the following month’s MCI Southbound Traffic
invoice and shall be identified on such invoice as “Alaska *** and *** Contract
***.”


Further, each month GCI shall calculate the *** and *** Service charges for all
*** requirements of *** and *** level services and a *** will be calculated and
applied as follows:


*** of the *** shall be applied to the following month's MCI Northbound traffic
invoice and shall be identified on such invoice as "Alaska *** and *** Contract
***";


*** of the *** shall be applied to the following month's MCI Southbound Traffic
invoice and shall be identified on such invoice as "Alaska *** and *** Contract
***."


In the event that the above *** cannot be fully used to offset the applicable
invoice, the remaining amount of such *** shall be applied as directed by MCI or
refunded to MCI upon request.”
 
6.           Billing.  Section 2.C. of the Agreement is hereby deleted in its
entirety and replaced with the following:


“Billing.  GCI shall bill MCI monthly for the services delivered to MCI as
outlined in this Agreement.  MCI will pay by check within 25 days after receipt
of GCI’s invoice for such services.  GCI shall bill WNS monthly for the services
delivered to WNS as outlined in this Agreement.  WNS will pay by check within 25
days after receipt of GCI’s invoice for such services.”
 
3

--------------------------------------------------------------------------------


 
7.           Price Protection.  Section 2.F. of the Agreement is hereby deleted
in its entirety and replaced with the following:


“Price Protection.  Notwithstanding anything to the contrary, GCI shall adjust
the pricing for services provided under this Agreement so that GCI shall charge
MCI or WNS, as applicable, (i) no more than it charges any other customer for
any reasonably comparable mix of services, or (ii) if there is no reasonably
comparable mix, no more than it charges any other customer for one or more of
the services that constitutes a material part of the services purchased by MCI
or WNS, as applicable, under this Agreement if there is no substantial discount
otherwise provide to MCI or WNS, as applicable, under this Agreement that
offsets such other customer’s pricing advantage.”


8.           Notices.  Section 5.C. of the Agreement is hereby amended to
include the following notice address for WNS and MCI:


“If to WNS or MCI:          MCI WorldCom, Inc.
National Carrier Policy & Planning
8521 Leesburg Pike
Vienna, VA 22182
Attn: Vice President


with a copy to:               MCI WorldCom, Inc.
LPP - Network & Facilities
1133 19th Street, NW
Washington, DC 20036"


9. Amendment Signing Bonus.  Upon the full execution of this Fourth Amendment,
MCI shall be paid a bonus by GCI.  The amount of the bonus shall be equal to (a)
the number of minutes of *** by GCI between *** and ***, multiplied by $*** per
minute, plus (b) $***.  The bonus shall be applied as a credit against the
September 1999 invoice(s) and the December 1999 invoice(s).  The September
credit shall be equal to $*** plus 50% of the amount of part (a) in the bonus
calculation in the second sentence of this paragraph.  The December credit shall
be equal to the remaining 50% of the amount of part (a) in the bonus calculation
in the second sentence of this paragraph.  In the event that a portion of the
September or December bonus credits cannot be fully used to offset invoiced
charges, the remainder of the bonus will carry forward to the following months
until such remainder is fully depleted.


10.           Consolidation of MCI and WNS.  In the event that MCI and WNS are
merged or otherwise consolidated in connection with post-merger efforts to
consolidate the affiliates of MCI Communications Corporation and WorldCom, Inc.,
the parties hereby acknowledge and agree that the *** provision contained in
Section *** of the Agreement and applicable to MCI, not WNS, shall be limited to
the traffic and services characterized as *** traffic prior to such merger or
consolidation and shall not be interpreted to create potentially conflicting ***
obligations for MCI or WNS.
 
11.           Effect of Amendment.  All terms and conditions of the Agreement
not modified by this Fourth Amendment shall remain in full force and effect.


12.           Further Assurances.  The parties shall cooperate in good faith,
and shall enter into such other instruments and take such other actions as may
be necessary or desirable, to fully implement the intent of this Fourth
Amendment.


13.           Counterparts.  This Fourth Amendment may be executed in
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the undersigned authorized representatives of GCI, MCI and
WNS have executed and delivered this Fourth Amendment as of the date first
written above.




GCI COMMUNICATION CORPORATION




By: /s/ Richard Westlund_____________


Name: Richard Westlund_____________


Title: Vice President, Carrier Relations__






MCI
TELECOMMUNICATIONS                                                                                     WORLDCOM
NETWORK SERVICES, INC.
CORPORATION




By: /s/ Jay
Slocum__________________                                                                                                By:
/s/ Jay Slocum___________________


Name: Jay
Slocum__________________                                                                                                Name:
Jay Slocum___________________


Title: Vice
President________________                                                                                                Title:
Vice President__________________






 
4

--------------------------------------------------------------------------------

 
